UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1759


BURL ANDERSON HOWELL,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:14-cv-00898-F)


Submitted:   August 4, 2015                 Decided:   August 11, 2015


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Burl Anderson Howell, Appellant Pro Se.    Kimberly Ann Moore,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Burl Anderson Howell seeks to appeal the district court’s

order    denying    without        prejudice       as    premature          his    motion    for

leave to file a motion for summary judgment.                                This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),    and    certain     interlocutory             and       collateral       orders,    28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan    Corp.,     337    U.S.    541,        545-46       (1949).        The   order

Howell    seeks     to   appeal       is    neither           a    final     order    nor     an

appealable interlocutory or collateral order.                               Accordingly, we

dismiss the appeal for lack of jurisdiction.                               We dispense with

oral    argument     because       the     facts    and           legal    contentions       are

adequately       presented    in    the     materials             before    this    court    and

argument would not aid the decisional process.

                                                                                     DISMISSED




                                             2